779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FLOYD CLINE, Petitioner-Appellantv.ARTHUR TATE, JR., Respondent-Appellee.
84-3732
United States Court of Appeals, Sixth Circuit.
10/25/85

MOTION GRANTED; REMANDED
S.D.Ohio
ORDER
BEFORE:  ENGEL, KEITH and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's motion for a remand to the district court for reconsideration of the court's judgment based on newly discovered evidence.  Respondent has not filed a response.


2
On June 28, 1985 the district court denied a motion to supplement the district court record with a transcript of petitioner's plea proceedings and post conviction hearings in state court.  The district court in the June 28 order expressed its inclination to reconsider its previous judgment in light of new evidence (transcripts) if this Court were to remand the case.  Although petitioner has yet to file a Rule 60(b), F.R.Civ.P., motion to vacate judgment, the procedures set forth in the First Nat. Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir. 1976) have been substantively followed.


3
It is ORDERED that the motion be and hereby is granted, and the case is remanded for further proceedings.